Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.
	Applicants' arguments filed in their response dated 11/09/2021 are acknowledged; in said response applicants’ have amended claims 20. Thus, amended claims 20, 24-32 and 35-43 are pending in this application; claims 32 and 35-43 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention; amended claims 20 and 24-31 are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 USC § 103(AIA )
Previous rejection of Claims 20 and 24-31 rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al., (US 2011/0059499 A1, in IDS) and further in view of Fast et al., (Curr. Opin. Chem. Eng., 2012, Vol. 1: 380-395), Blair et al., (Appl. Environ. Microbiol., 1985, Vol. 50(4): 996-1001), Gehring T., (Ph.D. Thesis, Gesellschaft zur Förderung des Lehrstuhls für Siedlungswasserwirtschaft und Umwelttechnik an der Ruhr-Universität Bochum e.V. Bochum, Germany, 2015, pages 1-180) and Assarsson (US 4,578,353, in IDS), is being withdrawn due to claim amendments.
Claim Objections
Recitation of “and/or” in claim 27 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
New-Claim Rejections: 35 USC § 112(b)
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 20 and claims 24-31 depending therefrom rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 20 is indefinite and confusing, as claim 20 recites the closed language “…consists of a sugar…”; “… non-sugar reductant consists of H2…”; however, the dependent claims 24, 25 and 28 broadens the scope of base claim 20;  said claims 24 and 25 recite steel mill composition containing CO (claim 24); said non-sugar reductant additionally includes CO, methanol or a combination thereof (claims 25 and 28); claims 27-28 require more than on sugar i.e., “glucose and/or sucrose (claim 27); glucose and sucrose (claim 28). Correction and clarification is required. 

27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 27 recites the phrase “… and/or …” i.e., claim 27 requires glucose and/or sucrose; whereas the base claim 20 recites the closed language “…consists of a sugar…”. The metes and bounds of claim 27 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. Clarification and correction is required. 
New-Claim Rejections: 35 U.S.C. 112(d) 
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24, 25 and 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 24 and 25 recite steel mill composition containing CO (claim 24); said non-sugar reductant additionally includes CO, methanol or a combination thereof (claims 25 and 28); claims 27-28 require more than on sugar i.e., “glucose and/or sucrose (claim 27); glucose and sucrose (claim 28) and depends from claim 27; said claims 24, 25 and 27-28  depend from claim 20 and further limit claim 20. Dependent claims 24, 25 and 27-28 broadens the scope of independent claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.

New-Claim Rejections: 35 USC § 103(AIA )
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
s 20 and 24-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al., (US 2011/0059499 A1, in IDS) and further in view of Gaddy et al., (US 7,285, 402 B2), Fast et al., (Curr. Opin. Chem. Eng., 2012, Vol. 1: 380-395), Blair et al., (Appl. Environ. Microbiol., 1985, Vol. 50(4): 996-1001), Gehring T., (Ph.D. Thesis, Gesellschaft zur Förderung des Lehrstuhls für Siedlungswasserwirtschaft und Umwelttechnik an der Ruhr-Universität Bochum e.V. Bochum, Germany, 2015, pages 1-180) and Assarsson (US 4,578,353, in IDS).
Regarding claims 20, 24-28 and 30-31, Simpson et al., (US 2011/0059499 A1, in IDS) discloses the following:
	Regarding claim 20, Simpson et al., teaches a supplemented mixotrophic fermentation method comprising providing a naturally acetogenic organism capable of producing ethanol (Abstract; Fig. 2-3; para [0179]; and entire document); in particular embodiments, suggests the use of only CO or H2 depending on the experimental need; see paragraph [0212]

    PNG
    media_image1.png
    204
    311
    media_image1.png
    Greyscale

Simpson et al., also teaches effect of pure gas on acetate conversion to ethanol; wherein the gas/non-sugar reductant H2; see Example 4 and Table 12

    PNG
    media_image2.png
    209
    320
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    376
    332
    media_image3.png
    Greyscale

 Regarding claim 20, Simpson et al., teaches a supplemented mixotrophic fermentation method comprising providing a naturally acetogenic organism capable of producing ethanol (Abstract; Fig. 2-3; para [0179]; and entire document); In particular Clostridium autoethanogenum that typically utilize a substrate comprising CO and H2 to produce products including acetate and/or ethanol; (ii)  providing a fermentation medium comprising a carbon source and a non-sugar reductant (para [0012-0014],  [0037-0040], [0188]); Fermentation reactions utilizing a mixed substrate, such as carbohydrate (carbon source) and a gaseous substrate comprising CO (non-sugar reductant) can be used to produce alcohols and/or acids; and wherein said non-sugar reductant comprises H2 (para [0283]); Mixed substrates comprising CO and H2 can be used to convert acids to alcohols); and (iii) culturing said organism in said fermentation medium, whereby both the carbon source and the non-sugar reductant are metabolized and a fermentation broth comprising ethanol is formed (para [0177]); In a particular broad aspect, the invention provides a method of converting acid(s) to a corresponding alcohol(s) using a microbial culture. In particular embodiments, the microbial culture converts the acid (carbon source) to the alcohol (bioproduct) in the presence of a substrate comprising CO and/or H2 (non-sugar reductants (para [0179]); In particular embodiments of the invention, the microbial culture is perturbed such that acids present in the fermentation broth are converted to corresponding alcohols (e.g. acetate to ethanol)), and wherein: a. the carbon yield based on the total amount of carbon in produced ethanol divided by the total amount of carbon metabolized from said carbon source is at least 67% (para [0283]; Interestingly, over the time scale of the experiment, significantly more alcohol is produced than acetate is consumed (efficiency is over 100%), This indicates that while acetate may be stoichiometrically converted into ethanol, additional acetate accumulates and may be converted to alcohol until CO is completely consumed); CO2 is emitted from a fermenter 2 output without any CO2 input during fermentation of acetate to ethanol, indicating CO2 emission from the culturing process), and a weight/weight ratio between ethanol in said fermentation broth and the amount of emitted CO2 is greater than 1.05 (para [0266]); Sterile 234 ml serum bottles were purged with 100% N2 gas and then 50 ml of media (LM33) according to above recipe were added and then autoclaved at 1210C for 20 minutes; para [0282]); Serum vials were prepared in accordance with the above. Each serum vial was pressurized to 35 psig (50 psia) with the indicated gas and incubated at 370C with constant shaking. Samples of the fermentation broth were taken at 18 h (see Table 14); Table 14, showing the emission of up to 11 psia of CO2; Table 13, showing production of ethanol of as low as 1.3 g/L in 24 hours; para [0280]; Samples of the fermentation broth were taken at 24 h (see Table 13); (using the ideal gas law PV=nRT and the molecular mass of CO2 at 44 g/mol, P = 11 psia, V = 184ml of gas space, T = 37 degrees C = 310.15 K, the mass of CO2 produced per hour is 1.32 x 10A-7 g/hr, compared to the mass of ethanol produced which is 2.708 x 10A-3 g/hr, calculated from 50ml of media. This amounts to a ratio of ethanol: CO2 of greater than 20000, but does not specifically teach the carbon source is metabolized by the native form of the organism at a maximum rate of less than 0.01 g/hr/g cell mass, and wherein the weight/weight ratio between said sugar and said H2 is in the range between 1.20 and 150, and the total reductant efficiency is at least 67%. However, the present application defines the reductant efficiency such that the total reductant efficiency will be at least 67% for the method when no CO2 is introduced (see present application; para [0080]; To define RE (reductant efficiency), CR = available reductant (electrons) per carbon = ((#C*4)+#H-(2*#0))/#C, so for sugar, CRsugar=4 and RE-total = (mole of ethanol produced)*(2 C per 2 is added but no mixotrophy takes place: RE-total= (2)'(2 C per mole ethanol)*6/((1)*(6 C per mole sugar)*(4)+12) = 0.6667. Thus the minimum RE total is >66.7%). Therefore, it would have been obvious to one of ordinary skill in the art that the method taught by Simpson et al., will have a total reductant efficiency of at least 67%, since Simpson et al., teaches the method and introduces CO2 (Table 8, showing fructose, xylose, and pyruvate as additional sugar carbon sources to acetate in conversion to ethanol, under 50 psai CO reductant; para [0155]; The substrate may also contain some CO2 for example, such as about 1% to about 80% CO2 by volume, or 1% to about 30% CO2 by volume). Additionally, Simpson et al., teaches wherein the carbon source is metabolized at a rate of 6-15 g/L/day (para [0195]; the culture will convert the acetate to ethanol at a rate of 6-15 g/L/day), but is variable depending on pressure and composition of the non-sugar reductants (Table 6, Effect of different headspace overpressures on the metabolism of a gaseous substrate comprising 95% CO in C02 by a culture of C. autoethanogenum in a serum bottle at pH 5.5 after 18 hours of fermentation, showing increasing ethanol production with increasing pressure; Table 15, Conversion of acetate into ethanol under different CO and H2 partial pressures by C. autoethanogenum, showing different rates of ethanol production depending on relative ratios of CO to H2), and it would therefore have been obvious to one of ordinary skill in the art to recognize that the carbon source can be metabolized by the native form of the organism at a maximum rate of less than 0.01 g/hr/g cell mass depending on the cultivation conditions tested, during routine experimentation to identify the most desirable method. Furthermore, Simpson et al., teaches wherein H2 gas is continually 2, 1% H2, 14% N2 gas was introduced at the bottom of the fermenter vessel through a diffusing sparger, it would have been obvious to one of ordinary skill in the art to choose for H2 to be the non-sugar reductant and adjust for the weight/weight ratio between said sugar and said H2 to fall between 1.2 and 150 over the total course of the fermentation, so long as at least one reducing gas is still present (para [0279]); The results clearly indicate a reducing gas, such as CO or H2 is necessary (para [0155]); While it is not necessary for the substrate to contain any hydrogen, the presence of H2 should not be detrimental to product formation in accordance with methods of the invention. In particular embodiments, the presence of hydrogen results in an improved overall efficiency of alcohol production, during routine experimentation to identify the most desirable method.
 Regarding claim 24, Simpson et al., teaches the method of Claim 20, wherein said fermentation medium includes a steel mill produced composition containing CO (para [0089]); Embodiments of the invention find particular application in the fermentation of acids in the presence of a gaseous substrate comprising CO. The substrate may comprise a gas obtained as a by-product of an industrial process ... In one embodiment, the gaseous substrate comprises a gas obtained from a steel mill. 
Regarding claim 25, Simpson et al., teaches the method of Claim 20, wherein said non-sugar reductant additionally includes CO, methanol, or a combination thereof (para [0283]; Mixed substrates comprising CO and H2 can be used to convert acids to alcohols; para [0297]; A continuous flow of 70% CO and 15% CO2, 1% H2, 14% N2 gas was introduced at the bottom of the fermenter vessel through a diffusing sparger; and Simpson 
 Regarding claim 26, Simpson et al., teaches the method of Claim 20, comprising adding to said fermentation medium a mixture of CO2 and hydrogen at a molar ratio in the range of from 1:0.1 to 1:15 (para [0295]); A continuous flow of 35% CO and 60% H2, 5% CH4 gas was introduced at the bottom of the fermenter vessel through a diffusing sparger... After several weeks’ continuous operation, the gas supply was changed to 35% CO, 45% H2, 15% CH4, 5% CO2 and operated for several weeks (ratio of C02:H2 is 1:9)).
Regarding claim 27, Simpson et al., teaches the method of Claim 20, wherein said sugar comprises glucose and/or sucrose (para [0157]; in one embodiment of the invention, products are produced by fermentation of a first substrate and a second substrate. In one particular embodiment of the invention, alcohols and/or acids will be produced when a first substrate, such as pyruvate or a carbohydrate such as fructose or xylose, and a second substrate, such as a substrate comprising CO, are provided ... Although all of these carbohydrate substrates (and mixtures thereof) are suitable for use in various embodiments of the present invention, carbohydrate substrates that may be more commonly used include glucose, fructose, xylose and sucrose (and mixtures thereof), but does not specifically teach wherein metabolizing the sugar produces CO2, and wherein the organism metabolizes the CO2 produced. Nonetheless, it is well known in the art that acetogenic microorganisms will consume sugars and produce CO2 through respiration, and that acetogenic microorganisms in particular can use the Wood-Ljungdahl pathway (WLP) to metabolize said CO2 produced through respiration. The WLP 2 (during growth and therefore respiration) can be reassimilated. This ability is also exploited in a concept called acetogenic or anaerobic, non-photosynthetic mixotrophy (ANP) to maximize yield in fermentation of sugar with additional hydrogen and it would have been obvious to one of ordinary skill in the art to recognize that the acetogenic microorganisms used would have metabolized the sugar to produce CO2, and wherein the organism would have further metabolized the CO2 produced.
Regarding claim 28, Simpson et al., teaches the method of Claim 20, wherein said sugar comprises glucose and sucrose, wherein the non-sugar reductant further comprises CO and/or methanol (para [0157]; In one embodiment of the invention, products are produced by fermentation of a first substrate and a second substrate. In one particular embodiment of the invention, alcohols and/or acids will be produced when a first substrate, such as pyruvate or a carbohydrate such as fructose or xylose, and a second substrate, such as a substrate comprising CO, are provided ... Although all of these carbohydrate substrates (and mixtures thereof) are suitable for use in various embodiments of the present invention, carbohydrate substrates that may be more commonly used include glucose, fructose, xylose and sucrose (and mixtures thereof)), but does not specifically teach wherein metabolizing the sugar produces CO2, and wherein the organism metabolizes the CO2 produced. Nonetheless, it is well known in the art that acetogenic microorganisms will consume sugars and produce CO2 through respiration, and that acetogenic microorganisms in particular can use the Wood-Ljungdahl pathway (WLP) to metabolize said CO2 produced through respiration.
30, Simpson et al., teaches the method of Claim 20, further comprising gasification of biomass, whereby said non-sugar reductant is generated (para [0153]; Alternatively, the CO-containing substrate may be sourced from the gasification of biomass; (CO is the non-sugar reductant)), but does not specifically teach the biomass is a corn processing co-product. Nonetheless, it is well known in the art that corn is a suitable source of biomass for gasification; The present disclosure relates to processes to convert carbonaceous feedstocks into a plurality of gaseous products ...; The term "plant-based biomass" as used herein means materials derived from green plants, crops, algae, and trees ... Biomass further include wastes from agricultural cultivation, processing, and/or degradation (para [0153], [0158]).
 Regarding claim 31, Simpson et al., teaches the method of Claim 20, co-located with ethanol production (para [0188]; Fermentation reactions utilizing a mixed substrate, such as carbohydrate (carbon source) and a gaseous substrate comprising CO (non-sugar reductant) can be used to produce alcohols and/or acids; para [0195]; the culture will convert the acetate to ethanol at a rate of 6-15 g/L/day.
However, Simpson et al., is silent regarding … … wherein the 13C/C12 isotope ratio of the carbon present in said non-sugar reductant is less than of atmospheric CO2 (as in claim 25); and … said fermentation medium comprises stillage of ethanol production (as in claim 29).  
Regarding claim 20, Gaddy et al., (US 7,285, 402 B2) also provide teaching, suggestion and motivation for the use of H2 as the only gas/non-sugar reductant including the metabolic pathway machinery of acetogenic bacteria (see Abstract; and entire Gaddy et al., (US 7,285, 402 B2):
Col. 5

    PNG
    media_image4.png
    405
    341
    media_image4.png
    Greyscale

Clostridium as the fermenting microorganism, same as the instant invention; reducing gas means either or both CO or H2
Col. 6

    PNG
    media_image5.png
    596
    316
    media_image5.png
    Greyscale

Cols. 8-9

    PNG
    media_image6.png
    89
    324
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    382
    330
    media_image7.png
    Greyscale

Metabolic pathways that lead to the formation of acetate and ethanol  

    PNG
    media_image8.png
    855
    348
    media_image8.png
    Greyscale

Oversupply of H2; Col. 12

    PNG
    media_image9.png
    346
    318
    media_image9.png
    Greyscale

Increased ethanol production with excess H2

    PNG
    media_image10.png
    347
    613
    media_image10.png
    Greyscale

20, analogous art Fast et al., (Curr. Opin. Chem. Eng., 2012, Vol. 1: 380-395), provide teaching, suggestion and motivation to a skilled artisan, experimental approaches/theoretical considerations/stoichiometric modeling and unequivocally demonstrate that production of various bioproducts with mixotrophic fermentation in acetogenic microorganism/Clostridia sp., (autotrophic and heterotrophic substrates), bioproduct yields, different substrate utilization, carbon fixation and carbon yields i.e., teaching, suggestion and motivation for optimal production of acetate … ethanol  and to optimize the yield of desirable bioproduct, methods for determination of substrate utilization and product yield under autotrophic, heterotrophic and mixotrophic fermentation conditions and depending on the experimental need, a skilled artisan based on prior art teaching will be able to optimize choice of substrate, substrate concentrations and fermentation/culturing conditions, determine and select Clostridia sp., utilizing specific sugar depending on the experimental need (see Abstract; col. 2, page 385 to col. 1, page 392 of Fast et al., (Curr. Opin. Chem. Eng., 2012, Vol. 1: 380-395). 
Examiner finds support for his position in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation".   
Regarding claim 25, Blair et al., (Appl. Environ. Microbiol., 1985, Vol. 50(4): 996-1001) teach methods for 13C/C12 isotopic analysis during bacterial heterotrophic 2 was depleted during fermentation in said analysis. Applicants’ are directed to Abstract; Isotopic analysis, column 2, paragraphs 4-7, page 997; TABLE 1 & FIG. 1, page 998; column 2, paragraph 2, page 999; and entire document.
Similarly, regarding claim 25, Gehring T., (Ph.D. Thesis, Gesellschaft zur Förderung des Lehrstuhls für Siedlungswasserwirtschaft und Umwelttechnik an der Ruhr-Universität Bochum e.V. Bochum, Germany, 2015, pages 1-180) also teach methods and experimental models for differentiating carbon atoms in both of its stable isotopes 12C and 13C; see pages 46-54; Fig. 2-7, page 50; pages 8486; Table 3-9, page 85; and entire document.  
Regarding claim 29, Assarsson (US 4,578,353, in IDS) teaches wherein the fermentation medium of an ethanol producing method can be recycled stillage to reduce loss (col 4, Iines 29-45); The fermentation product contains ethanol and this is distilled to separate the ethanol from the remaining components, leaving a stillage containing dimers, trimers, other hydrolysis products, glycerol and biomass. These materials all represent non-fermented components and represent a loss of yield from the carbohydrate feedstock. When this stillage material is recycled as feed to the hydrolysis stage, it has surprisingly been found that, in particular, much of the dimers and trimers are hydrolyzed to glucose so that there is obtained in the hydrolysis stage a hydrolysate material containing mainly glucose, along with small amounts of dimers, trimers, glycerol and biomass. This material then becomes an additional fermentable substrate which proceeds to the fermentation stage together with the fermentable substrate obtained from the original corn starch feedstock), and it would have been obvious to one of ordinary sill in 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Simpson et al., and the reference of Gaddy et al., (US 7,285, 402 B2) also provide teaching, suggestion and motivation for the use of H2 as the only gas/non-sugar reductant including the metabolic pathway machinery of acetogenic bacteria and additionally employ the methods for 13C/C12 isotopic analysis and stillage of ethanol production as additional fermentable substrate, as suggested by Fast et al., Blair et al., Gehring T., and Assarsson et al. The expectation of success is high, because the combined teachings of Simpson et al., Fast et al., Blair et al., Gehring T., and Assarsson et al., teach the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Simpson et al., Gaddy et al., Fast et al., Blair et al., Gehring T., and Assarsson et al.,) i.e., a mixotrophic fermentation method comprising any acetogenic organism of undefined genotype and phenotype … (genus of naturally occurring and genetically modified); wherein said acetogenic organism is capable of utilizing carbon source/consisting of a sugar … and consisting of non-sugar reductant/H2; (also see claim objection, 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation) and said acetogenic organism of undefined genotype and phenotype comprising any undefined genetic modification, as taught by the instant invention and as claimed in claims 20 and 24-31 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary 
 	Therefore, claims Simpson et al., (US 2011/0059499 A1, in IDS) and further in view of Gaddy et al., (US 7,285, 402 B2), Fast et al., (Curr. Opin. Chem. Eng., 2012, Vol. 1: 380-395), Blair et al., (Appl. Environ. Microbiol., 1985, Vol. 50(4): 996-1001), Gehring T., (Ph.D. Thesis, Gesellschaft zur Förderung des Lehrstuhls für Siedlungswasserwirtschaft und Umwelttechnik an der Ruhr-Universität Bochum e.V. Bochum, Germany, 2015, pages 1-180) and Assarsson (US 4,578,353, in IDS).
Applicants’ have presented following arguments for traversing 35 USC § 103 following claim amendments; said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 6-8 of Applicants’ REMARKS dated 11/09/2021). 
	Applicants’ argue: “…Applicant respectfully submits that Simpson et al. discloses processes for converting an acid to its corresponding alcohol using carboxydotrophic bacteria grown on a  substrate comprising carbon monoxide (Simpson et al.: Abstract). Claim 1 as currently amended clarifies that the fermentation medium of the present invention uses a non-sugar reductant which consists of Hz to exclude the inclusion of CO. Simpson et al. do not teach or suggest bacteria that utilize a substrate comprising H2 in the absence of CO…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 08/19/2021 and additional portions cited from Simpson et al., (US 2011/0059499 A1, in IDS) and reproduced above (see the body of rejection above). Contrary to applicants’ arguments and assertions, the factual findings are as follows: Regarding claim 20, Simpson et al., teaches a supplemented mixotrophic fermentation method comprising providing a naturally acetogenic organism capable of producing ethanol (Abstract; Fig. 2-3; para [0179]; and entire document); in particular embodiments, suggests the use of only CO or H2 depending on the experimental need (see the body of rejection above) and furthermore examiner maintains the position that the reference of Simpson et al., (US 2011/0059499 A1) clearly provide teaching, suggestion and motivation with “sufficient specificity” and “finite number of structural and functional elements” of the instant invention. Examiner maintains the following position (certain additional relevant sections from Simpson et al., (US 2011/0059499 A1) is reproduced below), Simpson et al., teach the use of acetogenic microorganism mixotrophic fermentation conditions and said reference method includes the use of a sugar in the presence of hydrogen (H2) or carbon monoxide (CO); in fact the reference specifically suggests that the presence of hydrogen is advantageous and improves alcohol production and the requirement of a carbon source and energy source (see paragraphs [0012], [0155] [0205], and [0279]; reproduced below) and additionally applicants’ method also requires carbon monoxide (CO), methanol or a combination thereof (see dependent claims 24-25 and 28; also see claim objection, 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections above for claims interpretation).
Examiner also maintains the position that the prior art, regarding claim 20, Gaddy et al., (US 7,285, 402 B2) also provide teaching, suggestion and motivation for the use of H2 as the only gas/non-sugar reductant including the metabolic pathway machinery of acetogenic bacteria (for details see the body of rejection above).
20 and 24-31 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claim 27 is objected.
Claim 20 and claims 24-31 depending therefrom rejected under 35 U.S.C. 112(b).
Claims 24, 25 and 27-28 are rejected under 35 U.S.C. 112(d).
Claims 20 and 24-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al., (US 2011/0059499 A1, in IDS) and further in view of Gaddy et al., (US 7,285, 402 B2), Fast et al., (Curr. Opin. Chem. Eng., 2012, Vol. 1: 380-395), Blair et al., (Appl. Environ. Microbiol., 1985, Vol. 50(4): 996-1001), Gehring T., (Ph.D. Thesis, Gesellschaft zur Förderung des Lehrstuhls für Siedlungswasserwirtschaft und Umwelttechnik an der Ruhr-Universität Bochum e.V. Bochum, Germany, 2015, pages 1-180) and Assarsson (US 4,578,353, in IDS).
Claims 32 and 35-43 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Conclusion
	None of the claims are allowable. Claims 20 and 24-31 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652